Citation Nr: 0630237	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  98-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fracture of the right tibia and 
fibula with resultant right ankle disability.

2.   Entitlement to a disability rating in excess of 10 
percent for tendonitis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1982 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision, denied an 
increased rating for the service-connected right ankle 
disability, but granted service connection for a left knee 
disability and assigned a 10 percent disability rating.  The 
claim has subsequently been transferred to Atlanta, Georgia 
RO.  

The case was previously before the Board in May 2000, when it 
was remanded for examination of the veteran.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

The Board notes that the veteran is service-connected for 
residuals of a fracture of the lower right tibia and fibula.  
A rating decision dated in June 2004 reflects that service 
connection has been established for a variety of residual 
disabilities as separate manifestations resulting from the 
service-connected injury.  This includes service connection 
for a right knee disability, muscle injury of the right lower 
extremity, and neurologic disability of the lower right 
extremity.  The veteran's combined disability rating was 
increased from 30 percent to 70 percent from October 1997 and 
he was awarded a total disability rating of compensation 
based on unemployability resulting from service-connected 
disabilities as of October 1998.  Only the issues indicated 
above are on appeal to the Board.  


FINDINGS OF FACT

1.  Residuals of a fracture of the right tibia and fibula 
with resultant right ankle disability are manifested by:  
malunion; dorsiflexion to 10 degrees; plantar flexion to 30 
degrees; ankylosis at 10 degrees; and complaints of pain and 
discomfort.  

2.  The service-connected tendonitis of the left knee is 
manifested by:  flexion to 90 degrees; extension to 0 
degrees; and complaints of pain and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right tibia and fibula with 
resultant right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5262, 5270 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
tendonitis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2001 satisfied the duty to notify provisions with respect 
to the claims.  The veteran's service medical records, and VA 
records have been obtained and he has been accorded 
Compensation and Pension examinations for disability 
evaluation purposes.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision in April 
1998.  The claims have been readjudicated subsequent to the 
2001 letter which provided the required notice.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; VA 
medical treatment records; and VA Compensation and Pension 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the veteran's claims for increased 
disability ratings.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991). 

The veteran's appeal for an increased disability rating for 
tendonitis of the left knee is from the initial rating that 
granted service connection.  Accordingly, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 38 
C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

A.  Right Ankle

The veteran is service connected for residuals of a fracture 
of the right tibia and fibula with resultant right ankle 
disability.  The evidence of record shows that the veteran 
incurred a fracture of the lower right tibia and fibula 
during service.  The fracture required surgical fixation with 
a screw which was less than successful and has resulted in 
the current right ankle disability.  He has continued to have 
various symptoms of pain and limitation of motion.  The 
veteran also has symptoms of muscle weakness and neurologic 
impairment of the right lower extremity, and secondary right 
knee disability resulting from the service-connected tibia 
and fibula fracture.  However, these other symptoms have been 
assigned separate disability ratings.  The only issue on 
appeal with respect to this disability is the actual joint 
symptoms manifest in the veteran's right ankle.  

In November 2000, the most recent VA Compensation and Pension 
examination of the veteran was conducted.  The examining 
physician noted that the veteran used a brace on his right 
ankle and that he walked with a right limp.  Range of motion 
testing of the right ankle was conducted.  The veteran had 
dorsiflexion to 10 degrees; plantar flexion to 30 degrees 
with pain at the extreme end of each motion.  The examining 
physician also indicated "ankylosis at 10 degrees"  

VA medical treatment records reveal that the veteran has 
sought treatment for complaints of right lower extremity 
pain, including right ankle pain.  An August 2003 VA 
treatment record specifically indicates that "20 degree 
malunion" was noted on x-ray examination.  

The service-connected residuals of a right tibia and fibula 
fracture are currently rated as 30 percent disabling under 
Diagnostic Code 5270 for ankylosis of the ankle.  The 30 
percent rating contemplates ankylosis in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
zero and 10 degrees.  The next higher rating of 40 percent 
contemplates ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction adduction, inversion or eversion deformity.  The 40 
percent disability rating is the highest rating assignable 
under this Diagnostic Code.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5270 (2006).

A 40 percent disability rating is also assignable under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
A 40 percent rating contemplates nonunion with loose motion 
requiring a brace.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5262 (2006).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent rating for the 
veteran's right ankle disability.  The medical evidence of 
record reveals that the veteran has pain and limitation of 
motion of the right ankle with ankylosis at 10 degrees.  
There is no evidence of deformity of the right ankle, nor of 
ankylosis at the level contemplated by a 40 percent 
disability rating under Diagnostic Code 5270.  Moreover, 
there is no evidence of a nonunion of the tibia and fibula to 
warrant a 40 percent disability rating under Diagnostic Code 
5262.  Accordingly, an increased rating for the veteran's 
service-connected right ankle disability must be denied.  

B.  Tendonitis of the Left Knee

The veteran is service-connected for tendonitis of the left 
knee secondary to his service-connected residuals of a 
fracture of the right tibia and fibula at a 10 percent 
disability rating.  

In November 2000, the most recent VA Compensation and Pension 
examination of the veteran was conducted.  No abnormalities 
of the left knee were noted on examination.  Range of motion 
testing of the left knee revealed flexion to 90 degrees and 
extension to 0 degrees with complaints of pain and 
discomfort.  X-ray examination of the left knee was normal.  
The diagnosis was tendonitis of the left knee.  Subsequent VA 
medical treatment records do not show any treatment for, or 
complaints related to, the veteran's left knee.

The veteran's service-connected left knee tendonitis is rated 
as 10 percent disabling under Diagnostic Code 5024, and is 
rated on the basis of limitation of motion of the body part 
affected as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint or joints involved.  
The Diagnostic Codes pertaining to limitation of motion the 
knees are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent rating 
contemplates limitation of flexion to 30 degrees.  A 30 
percent disability rating, the highest rating assignable, is 
warranted when flexion is limited to 15 degrees.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).  Limitation of 
extension of the leg (knee) is rated under Diagnostic Code 
5261.  A 10 percent rating contemplates extension limited to 
10 degrees.  A 20 percent disability rating contemplates 
limitation of extension to 15 degrees.  A 30 percent rating 
is warranted for limitation of extension to 20 degrees.  A 40 
percent rating contemplates limitation of extension to 30 
degrees.  A 50 percent rating, the highest rating assignable, 
contemplates limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  The normal 
range of motion of the knee is extension to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for tendonitis of the 
left knee.  The evidence of record reveals that the veteran 
has full extension of the left knee to 0 degree and flexion 
of the left knee to 90 degrees.  These ranges of motion do 
not even warrant the assignment of a compensable disability 
rating, and certainly do not warrant the assignment of a 
disability rating in excess of 10 percent.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess or 10 percent for tendonitis of 
the left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5024, 5260, 5261, (2006).

C.  Conclusion

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings assigned.  The Board has considered 
the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of an increased 
disability ratings for the veteran's service-connected right 
ankle disability and left knee tendonitis, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 30 percent for the residuals 
of a fracture of the right tibia and fibula with resultant 
right ankle disability is denied.

A disability rating in excess of 10 percent for tendonitis of 
the left knee is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


